DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending and examined on the merits herein.
Election/Restrictions
The Restriction Requirement mailed on 23 October 2020 is withdrawn in light of Applicant’s amendment to the claims. 
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pages 13 and 18. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claim 3 objected to because of the following informalities: Claim 3 should be amended to read ---The method of claim 1, further comprising…--- to clarify that the non-homeostatic conditions are an additional step and not replacing the homeostatic conditions required by the method of claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Federal Circuit has recently clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus".
	The analysis will begin with the first element of the court’s decision in Eli Lilly; namely, the description of a representative number of species. Initially, the true size of the claimed genus will be illustrated. The claims are directed to fragments of steroleosin proteins that are required target a recombinant polypeptide to the chloroplast. The fragments are of an undefined length 
In the absence of a representative number of species, the specification must at least describe the structural features that are required for the claimed function. That being said, the analysis will now transition to the structural element of the court's decision in Eli Lilly. As outlined above, the claims are directed to an extremely large and highly variable genus of fragments that are required to target a recombinant polypeptide to the chloroplast. However, the specification does not sufficiently describe the necessary structural features that must be retained by members of the claimed genus as to establish a structure-function relationship with respect to the claimed activity.
Thus, Applicants do not sufficiently describe: (i) the structural features that are required to be retained by members of the claimed genus as to establish a structure-function relationship; and (ii) the structural feature required to distinguish members of the claimed genus from other chemical structures.
Therefore, based on the analysis above, Applicant has not met either of the two elements of the written description requirement as set forth in the court's decision in Eli Lilly. As a result, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knapp et al (WO 2011/127118 A1, published on 13 October 2011). 
With respect to claims 1, 2, 4, and 5, Knapp et al disclose a method comprising the step of transforming the chloroplast of a cell with at least one nucleic acid molecule encoding a neutral lipid synthesizing enzyme and at least one nucleic acid molecule encoding a neutral lipid encapsulation protein. See claims 1 and 5. Knapp et al further disclose wherein the lipid synthesizing enzyme and the neutral lipid encapsulation protein are together in a fusion protein. See Claim 12. Knapp et al further disclose wherein the neutral lipid encapsulation protein within the fusion protein is steroleosin. See claim 10. Knapp et al further disclose wherein the cell is an algal cell. See claims 16-18. Thus, Knapp et al disclose introducing into an algal cell chloroplast, a nucleic acid encoding a fusion protein comprising steroleosin and a lipid synthesizing enzyme (i.e. a protein of interest).
It is noted that the claims contemplate that the algal cell is subjected to homeostatic conditions. The specification defines these conditions as “in relation to the cultivation of algal 
With respect to claims 3, 6, and 7, it is noted that the claims contemplate that the algal cell is subjected to non-homeostatic conditions. The specification defines these conditions as “in relation to the cultivation of algal cells, refers to conditions and growth conditions substantially deviating from homeostatic growth conditions.” See paragraph [0036] page 8. Knapp et al disclose subjecting the algal cell to nutrient deprivation. See claim 30. Knapp et al further disclose wherein subjecting the algal cell to nitrogen deprivation results in the production of lipids. See claims 28-31, Figure 11, and paragraph [0070].   
With respect to part (a) of claim 8, Knapp et al disclose a method comprising the step of  transforming the chloroplast of a cell at least one nucleic acid molecule encoding a neutral lipid synthesizing enzyme and at least one nucleic acid molecule encoding a neutral lipid encapsulation protein. See claims 1 and 5. Knapp et al further disclose wherein the lipid synthesizing enzyme and the neutral lipid encapsulation protein are together in a fusion protein. See Claim 12. Knapp et al further disclose wherein the neutral lipid encapsulation protein in the fusion protein is steroleosin. See claim 10. Knapp et al further disclose wherein the cell is an algal cell. See claims 16-18. Thus, Knapp et al disclose introducing into an algal cell chloroplast, a nucleic acid encoding a fusion protein comprising steroleosin and a lipid synthesizing enzyme (i.e. a protein of interest). Lastly, it should be noted that part (i) contemplates different conditions. This limitation is only describes the intended function of the steroleosin protein and 
With respect to part (b) of claim 8, Knapp et al disclose culturing the algal cell in order to express the neutral lipid synthesizing enzyme and the neutral lipid encapsulation protein. See claim 1. It is noted that the claim contemplates that the algal cell is subjected to homeostatic conditions. The specification defines these conditions as “in relation to the cultivation of algal cells, refers to growth conditions under which an algal cell culture is grown under substantially optimal growth conditions.” See paragraph [0035] page 8. This definition is quite broad and does not define any specific conditions. As such, the step of culturing the algal cell disclosed by the prior art is being interpreted to meet this limitation. 
With respect to part (a) of claim 9, Knapp et al disclose a method comprising the step of transforming the chloroplast of a cell with at least one nucleic acid molecule encoding a neutral lipid synthesizing enzyme and at least one nucleic acid molecule encoding a neutral lipid encapsulation protein. See claims 1 and 5. Knapp et al further disclose wherein the lipid synthesizing enzyme and the neutral lipid encapsulation protein are together in a fusion protein. See Claim 12. Knapp et al further disclose wherein the neutral lipid encapsulation protein in the fusion protein is steroleosin. See claim 10. Knapp et al further disclose wherein the cell is an algal cell. See claims 16-18. Thus, Knapp et al disclose introducing into an algal cell chloroplast, a nucleic acid encoding a fusion protein comprising steroleosin and a lipid synthesizing enzyme (i.e. a protein of interest). Lastly, it should be noted that part (i) contemplates different conditions. This limitation is only describing the intended function of the steroleosin protein. As such, the steroleosin protein disclosed by the prior art meets this limitation. 


With respect to part (c) of claim 9, it is noted that the claim contemplates that the algal cell is subjected to non-homeostatic conditions. The specification defines these conditions as “in relation to the cultivation of algal cells, refers to conditions and growth conditions substantially deviating from homeostatic growth conditions.” See paragraph [0036] page 8. Knapp et al disclose subjecting the algal cell to nutrient deprivation. See claim 30. Knapp et al further disclose wherein subjecting the algal cell to nutrient deprivation results in the production of lipids. See claims 28-31.
Conclusion
No claims are allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zienkiewicz, Krzysztof, et al. "Stress-induced neutral lipid biosynthesis in microalgae—molecular, cellular and physiological insights." Biochimica et Biophysica Acta (BBA)-Molecular and Cell Biology of Lipids
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE A VISONE whose telephone number is (571)270-1047.  The examiner can normally be reached on Monday - Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE A VISONE/Primary Examiner, Art Unit 1663